Citation Nr: 0608237	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of degenerative joint disease, lumbosacral spine, 
with disc bulge, which is currently rated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1988 to July 1994.  
The veteran's DD-214 indicates that the veteran served an 
additional 12 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The medical evidence of record indicates that the veteran 
has severe limitation of motion in his low back.  

2.	The medical evidence of record indicates that the 
veteran's low back disability causes sciatica into his left 
lower extremity.      

3.	The RO has separately assigned the veteran a 10 percent 
disability evaluation under Diagnostic Code 8520 for his 
sciatica.   

4.	The medical evidence of record does not show ankylosis of 
the spine, vertebra fractures, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002), and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in January 2004, a Statement of the Case (SOC) issued in 
April 2005, and a letter by the RO dated in October 2003.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The rating decision and SOC notified the veteran of the 
relevant law and regulations pertaining to his claim.  In 
addition, the RO's October 2003 letter provided the veteran 
with information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes two deficiencies with the notice, however.  
The veteran was not notified of the VCAA prior to the initial 
adjudication of his claim by the RO, as required by the 
recent Court decision in Pelegrini, supra.  And, the RO did 
not state expressly in the October 2003 letter that the 
veteran should submit any pertinent evidence in his 
possession, or something to the effect that the veteran give 
VA everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005); Pelegrini, 18 Vet. App. at 121.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
and content of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 126 (2005) ("a complying notice 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.")

The Board finds that the rating decision, the Statement of 
the Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative, to include private and VA medical records.  
The veteran was also afforded VA compensation examinations to 
assess the degree of his disability.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The veteran injured his low back during service.  VA granted 
service connection for a low back disorder in a November 1994 
rating decision, at 10 percent disabling.  The evaluation was 
increased to 20 percent in November 1999.  The veteran filed 
an increased rating claim in March 2003, in response to which 
the RO increased the veteran's disability evaluation to 40 
percent in a June 2003 rating decision.  In the same 
decision, the RO granted the veteran service connection for 
sciatica, at 10 percent disabling.  

In the rating decision currently on appeal, rendered in 
January 2004, the RO continued the 40 percent evaluation for 
the low back disorder.  The veteran now claims entitlement to 
an increased rating for this disability.  For the reasons set 
forth below, the Board agrees with the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran has already been assigned a 40 percent disability 
evaluation for his low back disorder.  Therefore, the Board 
will limit its increased rating analysis to those provisions 
of the Rating Schedule that provide for a higher disability 
evaluation.  

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
RO considered all relevant criteria in evaluating the 
veteran's low back disability in the April 2005 Statement of 
the Case.  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's low back disability.  

Under the old and new criteria, 60 and 100 percent 
evaluations are authorized for vertebra fracture and 
residuals, and for ankylosis of the spine, while a 60 percent 
evaluation is authorized for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
There is no evidence of record of vertebra fracture or of 
ankylosis.  But, the record indicates that the veteran has 
intervertebral disc syndrome.  

Under the old and new criteria, intervertebral disc syndrome 
is evaluated on the total duration of incapacitating episodes 
over the past 12 months.  A 60 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.    

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  By contrast, the revised criteria directs that 
neurological manifestations be rated separately under an 
appropriate diagnostic code.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  

To warrant an evaluation over 40 percent here, the record 
needs evidence of vertebra fracture, ankylosis, 
incapacitating episodes, or of "chronic orthopedic and 
neurologic manifestations" that would, combined, exceed 40 
percent.  See 38 C.F.R. § 4.71a.    

The record contains no claims or medical evidence 
demonstrating that the veteran experienced a fracture of the 
vertebra, has ankylosis, or has experienced incapacitating 
episodes since filing his increased rating claim in March 
2003.  But the record indicates that the veteran has 
experienced chronic orthopedic and neurologic manifestations 
of his disorder.  
 
The records consists of private and VA medical evidence which 
documents treatment the veteran has received since filing his 
March 2003 increased rating claim.    

An April 2003 letter from the veteran's private physician 
states that the veteran has trouble sleeping due to his low 
back symptoms.  He described numbness below his left knee, 
his calf, and the top of his foot.  The examiner found 
forward flexion to 30 degrees, lateral flexion to 30 degrees 
on either side.  This examiner found a disc bulge at L4-L5, 
and a probable asymptomatic smaller disc bulge at L5-S1.  
Finally, this examiner found radiculopathy.  

A May 2003 VA compensation examination showed the veteran's 
complaints of low back pain and painful radiculopathy into 
his left leg.  The veteran denied using ambulatory aids, but 
stated that he can only walk 15 feet on level ground before 
having to stop due to the pain.  At the time of the 
examination, the veteran was on medical leave for his back 
pain from his employer Wal Mart.  Upon examination, the 
examiner found flexion to 90 degrees with pain, extension to 
20 degrees with pain, and lateral bending limited to 10 
degrees without pain, and 20 degrees with pain.  The examiner 
also noted slightly decreased sensation in the left lateral 
foot.  The examiner noted that magnetic resonance imaging 
(MRI) revealed herniated disc at L4-L5, with a left 
paracentral bulge at the L5-S1 region.  The examiner noted L5 
radiculopathy.  And the examiner finally noted that, in his 
opinion, there was functional loss due to pain.  

Private MRI from June 2003 showed degenerative arthritis of 
the lumbar spine, in addition to the disc bulge.  The private 
records also show that the veteran received L4-L5 epidurogram 
and epidural injections in June 2003.

The veteran underwent surgery with a private physician in 
June 2003.  The surgeon performed an L4-L5 and L5-S1 
microdiscectomy.  The postoperative diagnosis was herniated 
nucleus pulposus, L4-L5 and L5-S1.    

The veteran again underwent VA compensation examination in 
September 2003.  Radiology testing revealed multilevel 
degenerative and osteoarthritic changes.  The examiner noted 
the veteran's "episodic incontinence of urine."  During the 
examination the veteran described his pain as a 3 on a scale 
of 1 to 10.  He also described stiffness and spasms in his 
low back region, and that once a day, the pain from flare ups 
approaches 7 out of 10, causing discomfort which lasts 
several hours at a time.  The veteran stated that he does not 
use ambulatory aids, but can only walk for approximately one 
half hour before he needs to stop.  He denied unsteadiness or 
falls, however.  Upon examination, this examiner found 
forward flexion to 40 degrees without pain and 50 degrees 
with pain, extension to 10 degrees without pain, and 20 
degrees with pain.  The examiner diagnosed the veteran with 
herniated nucleus pulposus, status post diskectomy S5 and 
laminectomy L4-L5, with continued radiculopathy.  The 
examiner also found functional loss demonstrated by the 
examination.  But he found that the urinary incontinence is 
not secondary to the spine pain.  

The veteran underwent another compensation examination in 
March 2005.  The veteran reported that the June 2003 surgery 
failed to improve his disability, and that his response to 
treatment had been poor.  The veteran reported that he used a 
cane, was limited to walking no more than a quarter of a 
mile.  The examiner noted the veteran's gait as antalgic.  He 
noted the veteran's range of motion as 50 degrees forward 
flexion, 10 degrees extension, and bilateral lateral flexion 
at 10 degrees.  The examiner noted limitation of motion to 30 
degrees forward flexion on repetitive use.    

With this evidentiary background, an increase beyond 40 
percent would be justified under the former criteria of 38 
C.F.R. § 4.71a due to the veteran's chronic orthopedic and 
neurologic manifestations.   Regarding his chronic orthopedic 
manifestations, the veteran's limitation of motion in his 
lumbar spine is severe - the Ratings Schedule recognizes 
normal range of motion of the thoracolumbar spine to be 180 
degrees for flexion, extension, and lateral flexion, but the 
veteran only achieved 80 degrees of motion in the March 2005 
exam.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2; see also 
Francisco, 7 Vet. App. at 58.  This orthopedic aspect of his 
disability warrants a 40 percent rating under the old 
criteria of Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Moreover, the evidence shows 
neurologic manifestations in the form of radiculopathy into 
the veteran's leg.  Though the veteran underwent surgery to 
address this problem in June 2003, the evidence continues to 
show chronic radiculopathy into the leg.  Based on this 
evidence, the Board finds mild neurologic symptoms, or those 
warranting a 10 percent rating under Diagnostic Code 8520.  
The combination of orthopedic and neurological symptoms under 
Diagnostic Code 5293 would warrant a rating in excess of 40 
percent.  See 38 C.F.R. § 4.25, Table I - Combined Ratings 
Table.  

But the Board finds such an increase unwarranted here.  The 
veteran is already separately rated for sciatica under 
Diagnostic Code 5293-8520.  See 38 C.F.R. 4.14 (2005) 
(evaluation of the same manifestation under different 
diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 
259 (1994).  The Board therefore finds a 40 percent rating 
warranted here.  

The Board finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted by the VA examiners, the veteran experiences pain on 
motion of his lumbar spine, functional loss, and fatigue with 
repetitive use.  But the Rating Schedule accounts for these 
limitations.  Moreover, though the evidence shows that the 
veteran left his position with Wal Mart due to his physical 
limitations, there is no medical evidence of record that the 
veteran's low spine disability causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).








ORDER

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected low back disability is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


